Motion Granted; Affirmed and Memorandum Opinion filed February 6,
2014.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-13-01012-CV

       IN THE INTEREST OF A.J.Z. AKA E.Z. AND D.D.B AKA D.B.,
                           CHILDREN


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-05681J

               MEMORANDUM                         OPINION
      Appellant, Zenita R., appeals a final decree signed October 24, 2013,
terminating her parental rights to her two children. Appellant filed a timely notice
of appeal. The trial court found that appellant was indigent and appointed counsel
to represent her in this appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The
Anders procedures are applicable to an appeal from the termination of parental
rights when an appointed attorney concludes that there are no non-frivolous issues
to assert on appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.CHouston [14th
Dist.] 2004, no pet.).

         A copy of counsel’s brief and the record were delivered to appellant.
Appellant was advised of her right to review the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re
D.E.S., 135 S.W.3d at 329-30. This court provided appellant a copy of the record
and advised her that any pro se response was required to be filed on or before
January 27, 2013. No response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.



                                         PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.




                                            2